Title: Donald Fraser to Thomas Jefferson, 2 June 1816
From: Fraser, Donald
To: Jefferson, Thomas


          
            Respected Sir.
            N. York June 2d 1816
          
          Some days ago I did myself the honour of transmitting a letter to You, wherein I intimated sending a piece wherein Your name was mentioned. It has just Struck me that I did not enclose the piece, as intended— . . Here it follows . . . . . 
          Mr Philips
          I have read a number of anecdotes, the following one is, in my opinion,  very applicable to the present State of parties in this country. A certain wealthy English Baronet who had an only Son, a mere Dolt, his father Sent him to Several eminent Teachers; none of whom could make a Schollar of this heir apparent to an ancient family. . . . . . The father applied to the late accomplished Earle of Chesterfield, to recommend him a proper Tutor for his Son: The Earl pointed out to him, Dr B. . . . . “What, exclaimed the Baronet, with Surprize, Don’t Your Lordship Know? that Dr B,— is a whig, & a violent opposer of our Party? I can’t think of trusting my Son to his care:—As he might poison his mind with his own principles” Chesterfield, “Dr B, is a very honest & learned man, he’ll do justice to Your Son; he has, invariably adhered to his party, in worst  & best of times, & never changed Sides. . . . . . . When in office, I
			 endeavoured to retain it, by every method in my power: When out of office, I tried hard to Get in again; wrote & Spoke against my opponents, right or wrong.”
          Now, the erudite Editor of the “Evening-Post,” has certainly followed Chesterfield’s maxims in politics; as he has uniformly for fifteen Years past, Calumniated A Jefferson, a Madison & now a Tompkins, whether from Patriotic or Selfish motives, that is best Known to himself. I am conscious, that their are Some Good men; & Genuine Patriots, in the Federal ranks; whom I Should be Sorry
			 to See, any Republican Editor, treat with personal abuse, as Wm Coleman, has, the most respectable Patriots on the Republican Side.
          A friend to the People.
          [My first piece in Defence of Govr Tompkins]
          To the Editor of the “National Advocate”
          Sir . . . . Upon perusing Mr Coleman’s Strictures of Friday last, & Your Remarks on Monday—Relative a certain pecuniary transaction, wherein Govr Tompkins, was an: I was Struck with Mr C’s attempts, to hold forth one of our most incorruptible & excellent Patriots, (a man of irreproahchable character in every Stage of his public life) as a Swindler.
          I am, an old man, & remember Several adages; I’ll Give You a common one “Never estimate any man’s character, from the applause of his friends, nor the Defamation of his enemies.”
          If my memory serves me, the following Sentiments are contained in letters which I received, from two, great & Good Patriots—now no more!
          The letters I possess, & can be produced if necessary.
          “I have noticed Your remarks on Party-Spirits they are well-founded
   #I wrote a Pamphlet fifteen years ago, entitled “Party-Spirit exposed” or, “Remarks on the Times” You never Saw the thing.
 . . . It is greatly to be lamented, that Party politicans are So little inclined to do justice to their opponents merits”
          “Benjn Rush”
          A Thorough-paced party politican, censures measures, that he approves of: He confides in men, whom he heartily—despises:—He opposes the measures  of his antagonists, tho, his reason tells him they are proper.”
          “Robt R. Livingston”
          [Coleman’s remarks on the foregoing piece—In the Evening-Post Novr 8th 1815.]
          
          “A writer in the ‘National Advocate,’ under the Signature of ‘an old Citizen,’ Quotes with Great form & ceremony, the Sayings of Dr Rush & Chancellor Livingston; in order to assist Governor Tompkins, on the present occasion; whom he calls an incorruptible & excellent Patriot.—I tell these people again, the Advocate, its editors & correspondents, that I will not be diverted from my object”
          
            I have the honour to be, venerable Sir, with Great respect & Esteem,  Your obdt humble Servant.
            Donald Fraser Senr
          
        